Citation Nr: 1716009	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  07-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent from March 15, 2007 for degenerative disc disease of the lumbar spine.

2. Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, son, and daughter

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2012, a travel board hearing was held before the undersigned Veterans Law Judge. The case was remanded by the Board in May 2013 and February 2014 for further development.  

In February 2015, the Board denied a rating greater than 20 percent for lumbar spine degenerative disc disease for the period from March 15, 2007 and remanded the issue of entitlement to a total disability rating based on individual unemployability. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2016 Order, the Court granted a Joint Motion for Partial Remand (joint motion), vacated the Board's February 2015 denial, and remanded the matter for development consistent with the joint motion.  

In May 2016, the Board again denied entitlement to a rating greater than 20 percent for lumbar spine degenerative disc disease from March 15, 2007 and remanded the issue of entitlement to an extraschedular rating.  

The Veteran appealed this decision to the Court. In a January 2017 Order, the Court granted a Joint Motion for Remand, vacated the Board's May 2016 denial, and remanded the matter to the Board for additional development.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a total disability rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since March 15, 2007, the Veteran's lumbar spine degenerative disc disease has not been manifested by forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

2. The evidence preponderates against finding adequate pathology to support a rating greater than 20 percent based on functional impairment due to pain on motion or other factors at any time during the appeal period.

3. The symptoms related to the Veteran's service-connected lumbar spine disability do not present such an exceptional or unusual disability picture as to render impractical the application of the schedular standards.  


CONCLUSIONS OF LAW

1. Since March 15, 2007, the criteria for an evaluation in excess of 20 percent for lumbar spine degenerative disc disease have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  

2. The criteria for an extraschedular rating for lumbar spine degenerative disc disease are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Schedular rating greater than 20 percent for lumbar spine degenerative disc disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40. 

The Veteran's lumbar spine disability has been rated as 20 percent disabling since March 15, 2007 and is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). See 38 C.F.R. § 4.71a, Diagnostic Code 5242. In pertinent part, the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. Id.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted. 

An incapacitating episode is a defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

Given that service connection has been established for sciatic nerve impairment of each leg, and given that those disabilities have been evaluated separately, the evaluation of the Veteran's lumbar spine disability is limited to orthopedic manifestations. 

On VA examination in March 2007, the Veteran reported stiffness and weakness in the low back. He stated that the pain occurred constantly and traveled to the legs. Pain level was reported as an 8/10. The pain was elicited by physical activity and stress and relieved by medication. He could function with medication and stated that his spine condition did not cause incapacitation. He reported functional impairment with decreased ability to bend, stand, and lift. 

On physical examination, posture and gait were within normal limits and he did not require an assistive device for ambulation. There was tenderness in the low back but no muscle spasm. Range of motion of the thoracolumbar spine was forward flexion to 75 degrees with pain occurring at 75 degrees; extension to 15 degrees with pain occurring at 15 degrees; right and left lateral flexion to 15 degrees with pain occurring at 15 degrees; and right and left rotation to 15 degrees with pain occurring at 15 degrees. Joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use. The examiner stated that the above additionally limit the joint function by 15 degrees. There were no signs of an intervertebral disc syndrome with chronic and permanent nerve root involvement.

Private medical records dated in April 2007 show that physical examination of the lumbar/lumbosacral spine revealed tenderness to palpation, muscle spasms, pain and abnormal spine motion. The lumbosacral spine exhibited a normal appearance with no step deformity. Straight leg raising test was negative.

Private medical records dated in February 2008, March 2008, July 2008, September 2008, January 2009, February 2009, and August 2009 demonstrated lumbar flexion to 80 degrees and extension to 15 degrees. The Veteran's gait was stable.  

At a June 2009 VA examination, the Veteran reported stiffness, numbness and loss of bladder control. The Veteran also reported crushing, burning, aching, sharp, and cramping pain at a level of 10 out of 10 elicited by physical activity and stress. The appellant reported that his back pain was relieved by rest and Darvocet. He stated that his condition did not result in any incapacitation and that he does not experience any overall functional impairment from his condition. 

Physical examination revealed that the Veteran's posture was within normal limits and gait was antalgic. The spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curves. There was evidence of radiating pain on movement. Straight leg raising rests were positive bilaterally. There was evidence of a lumbar muscle spasm as well as lumbar tenderness. There was no ankylosis. Flexion was to 40 degrees, extension to 10 degrees, and right and left lateral flexion and right and left rotation were all to 30 degrees. Pain occurred at the endpoints. The examiner noted that joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance and that pain had the major functional impact. Repetitive use did not cause incoordination or any additional limitation of motion in degrees. The examiner further noted that while there were signs of an intervertebral disc syndrome, it did not cause bowel dysfunction, bladder dysfunction or erectile dysfunction. 

At the June 21, 2013 VA examination, the Veteran reported pain radiating to both gluteal regions which had progressed to pains in his legs aggravated by prolonged sitting, prolonged standing, and minimal motion. He reported that since 2007, he had used a cane and had been treated with multiple steroid injections. The Veteran reported his pain level varied from 8 to 10 out of 10 requiring a regimen of Percocet, Tramadol and relaxants. He denied any difficulty with bowel or bladder function related to his back and he reported no flare-ups impacting spine function. His gait was wide-based, stiff-legged, and propulsive with shortened stride. He used a cane in the right hand and there was very little motion at the ankle or knee joints with gait. The examiner noted that to sit or stand required significant support from the table due to back pain and minimal back motion. 

On physical examination, flexion was to 35 degrees with painful motion beginning at 25 degrees, extension was to zero degrees with painful motion beginning at zero degrees, right and left lateral flexion was to 10 degrees with painful motion beginning at 5 degrees, and right and left lateral rotation was to 15 degrees with painful motion beginning at 15 degrees. On repetitive testing, after a minimum of three repetitions, flexion was to 35 degrees, extension was to zero degrees, right and left lateral flexion was to 10 degrees, and right and left lateral rotation was to 15 degrees. The examiner indicated that the Veteran had functional loss due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing. The Veteran exhibited guarding or muscle spasm but this did not result in abnormal gait or spinal contour. 

For the period since March 15, 2007, the objective evidence preponderates against finding forward thoracolumbar flexion limited to 30 degrees or less, evidence of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

Notwithstanding, the Board must determine whether a higher rating is warranted based on functional impairment due to pain on motion or other factors. See DeLuca. Pursuant to the January 2017 joint motion, the parties agreed that the Board erred when it failed to comply with a prior Court order. Stegall v. West, 11 Vet. App. 268 (1998). The parties noted that the February 2015 Board decision was vacated and remanded with instructions that the Board "should adequately consider the June 21, 2013, examiner's findings that Appellant experienced additional functional loss due to pain and that such pain began at 25 degrees of motion," and should consider whether this evidence warranted an increased rating under Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The joint motion stated that the Board's May 2016 decision was largely the same analysis as that in the February 2015 decision with only minimal changes throughout. The parties agreed that such minor changes could not be seen as substantial compliance with the Court's order and another remand was required. 

Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell at 37-38; see 38 C.F.R. §§ 4.40, 4.45. Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating. See generally Mitchell at 32.  

As set forth, the March 2007 VA examiner noted flexion to 75 degrees with thoracolumbar function additionally limited by weakness, fatigue and a lack of endurance and that these factors caused an additional 15 degree loss of motion, which would arguably limit flexion to 60 degrees. The June 2009 VA examination noted flexion to 40 degrees and indicated joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, but there was no additional limitation in degrees. Even considering functional impairment, neither of these examinations indicates decreased functional ability more nearly approximating flexion limited to less than 30 degrees or favorable ankylosis. 

The joint motion directed the Board to consider the June 2013 examination findings in light of Mitchell. The June 2013 examination indicates the Veteran had flexion to 35 degrees with pain beginning at 25 degrees. The Board notes that if flexion was limited to 25 degrees, a 40 percent rating would be warranted. In this case, however, while pain began at that level, function was not impeded at that point. Indeed, the examiner specifically stated that the Veteran had no additional limitation of range of motion of the thoracolumbar spine following repetitive motion. The examination findings show the Veteran had a range of motion beyond the point where pain began (i.e., 25 to 35 degrees). The Veteran's reports of pain are contemplated in the rating currently assigned, 38 C.F.R. § 4.71a, and the Board does not find adequate pathology to support a rating greater than 20 percent based on functional impairment due to pain on motion or other factors at any time during the appeal period. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016).

Extraschedular rating for degenerative disc disease of the lumbar spine

The February 2016 joint motion directed the Board to discuss whether the Veteran's pain, use of a cane, inability to stand on his toes or heels with support, inability to stand on a single foot even when supported by a wall, or difficulties with sitting, standing, bending and lifting were adequately contemplated by the rating criteria and whether referral for extraschedular consideration was warranted. See 38 C.F.R. § 3.321(b)(1). 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration. Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required. If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria. If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted.

In May 2016, the Board determined that the relevant criteria arguably did not contemplate all the reported symptoms and remanded the case for the AOJ to refer the matter to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1). This was subsequently accomplished and in August 2016, the Director, Compensation Service provided an advisory opinion. In pertinent part, the opinion noted:

Service connection has been established for multiple conditions. Lumbar spine [degenerative disc disease] has been evaluated at 20 percent disabling since March of 2007. Service connection has also been established for nerve impingement of each lower extremity secondary to the lumbar spine [degenerative disc disease], and each is evaluated at 10 percent disabling.  [The Board notes that each extremity was assigned a 20 percent rating from June 5, 2009 and a 40 percent rating from June 21, 2013.] The Veteran contends that his pain, inability to stand on toes or heels, and inability to stand on one foot is due to his lumbar spine [degenerative disc disease] and causes increased disability. Service connection has been established for additional disabilities of the lower extremities, including right ankle, bilateral knees, bilateral hips, and bilateral feet. Evidence documents that all of these lower extremity conditions (in addition to the nerve impingement of the lower extremities) affect his ability to walk and stand. 

The opinion discussed relevant VA examination findings and further stated: 

None of the available evidence dated March of 2007 to present reveals any surgeries, [emergency room] visits, [physical therapy], or hospitalizations due to the lumbar spine [degenerative disc disease]. The Veteran has had a few steroid injections to treat pain in his lumbar spine. He has also had multiple steroid injections to treat cervical spine pain. Service connection has not been established for any cervical spine conditions. An outpatient treatment visit dated April of 2014 noted a 30 year history of powerlifting. The Veteran was working for the police department. It is unclear if he continues to work for the police department. None of the available evidence documents interference with work due to the lumbar spine [degenerative disc disease]. 

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical. No unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical. The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected lumbar spine [degenerative disc disease] is not wholly contemplated by the criteria utilized to assign the 20 percent evaluation. Entitlement to an increased evaluation on an extra-schedular basis for his service connected lumbar spine [degenerative disc disease] for any time period is not established. 

As set forth, the Director, Compensation Service, denied entitlement to an extraschedular rating. The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015). 

On review, the Veteran's complaints of pain, limitation of motion and other functional impairment related to the lumbar spine are contemplated in the General Rating Formula for Diseases and Injuries of the Spine. The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. To the extent that the appellant reports additional symptoms, such as difficulty standing and walking and the need for a cane, these are contemplated in the ratings assigned for his service-connected sciatic nerve impairment of the lower extremities (associated with his lumbar spine disorder), bilateral hip disorders, bilateral knee disorders, and degenerative changes of the right ankle and right and left metatarsophalangeal joints. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. There is no indication that the symptoms claimed are not currently rated under a relevant diagnostic code. Further, the evidence preponderates against finding that the Veteran is frequently hospitalized for his lumbar spine disorder or that it causes marked interference with employment. 

In summary, the Board finds that the case does not present such an exceptional or unusual disability picture as to render impractical the application of the shcedular standards. The assignment of an extraschedular rating for lumbar spine degenerative disc disease pursuant to 38 C.F.R. § 3.321(b) is not warranted. 


ORDER

Since March 15, 2007, entitlement to a schedular evaluation in excess of 20 percent for lumbar spine degenerative disc disease is denied.  

Entitlement to an extraschedular rating for lumbar spine degenerative disc disease is denied.  



REMAND

In February 2015, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability so that it could be developed for review. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In December 2015, VA sent the Veteran a VCAA letter notifying him of the evidence needed to substantiate a claim for individual unemployability and he was provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. A March 2016 Report of General Information indicates that VA contacted the Veteran and requested that he complete the VA Form 21-8940. The Veteran stated that he would see his representative and submit the form; however, there is no indication the requested information was received and in the June 2016 supplemental statement of the case, the RO denied the benefit. 

On review, the Veteran's employment history, to include whether he is currently employed, is not clear. Thus, the Board finds another remand necessary. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and again ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or to otherwise provide his employment history, to include whether he is currently employed. 

2. Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the issue of entitlement to a total disability rating based on individual unemployability. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


